      Case 6:20-cv-00994-BKS-TWD Document 10 Filed 02/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


MONICA M. CAPLAN,

                                       Plaintiff,                      6:20-cv-0994 (BKS/TWD)

v.

CITY OF ROME, et al.,

                                       Defendants.


Appearances:

For Plaintiff:
Jay G. Williams, III
Felt, Evans Law Firm
4-6 North Park Row
Clinton, NY 13323

Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

       Plaintiff Monica Caplan commenced this action under 42 U.S.C. § 1983 on August 27,

2020. (Dkt. No. 1). On September 9, 2020, Plaintiff’s counsel informed the Court that Plaintiff

had recently passed away. (Dkt. No. 4). This matter was assigned to United States Magistrate

Judge Thérèse Wiley Dancks who, on September 10, 2020, issued a Text Order stating that, in

light of the suggestion of death, a motion for substitution of parties must be made within 90 days

pursuant to Fed. R. Civ. P. 25(a)(1). (Dkt. No. 5). No motion was made within 90 days. On

December 30, 2020, Magistrate Judge Dancks issued a Text Order sua sponte extending to

January 8, 2021, the time to file a motion to substitute a fiduciary for the estate. (Dkt. No. 8). No

motion was filed. On January 12, 2021, Magistrate Judge Dancks issued a Report-

Recommendation recommending that this case be dismissed. (Dkt. No. 9). Magistrate Judge
       Case 6:20-cv-00994-BKS-TWD Document 10 Filed 02/03/21 Page 2 of 2




Dancks advised the Plaintiff that under 28 U.S.C. § 636(b)(1), she had fourteen days within

which to file written objections to the report, and that the failure to object to the report within

fourteen days would preclude appellate review. (Dkt. No. 9, at 2-3).

        No objections have been filed. As no objections to the Report-Recommendation have

been filed, and the time for filing objections has expired, the Court reviews the Report-

Recommendation for clear error. See Petersen v. Astrue, 2 F. Supp. 3d 223, 229 (N.D.N.Y.

2012); Fed. R. Civ. P. 72(b) advisory committee’s note to 1983 amendment. Having reviewed

the Report-Recommendation for clear error and found none, the Court adopts the Report-

Recommendation in its entirety.

        For these reasons, it is

        ORDERED that the Report-Recommendation (Dkt. No. 9) is ADOPTED in its entirety;

and it is further

        ORDERED that this action is DISMISSED; and it is further

        ORDERED that the Clerk serve a copy of this Order upon the plaintiff in accordance

with the Local Rules.

        IT IS SO ORDERED.



Dated: February 3, 2021
       Syracuse, New York




                                                   2
